Haselton, J.
Carpenter was administrator of the estate of Titus Stowe, and as such administrator presented to the Probate Court the account of Titus Stowe as adminis*116trator of the estate of.Israel Stowe. One item in the account charged Titus Stowe, administrator, with $2,200.00 as cash received on the sale of the home farm of Israel Stowe. The administrator de bonis non of Israel Stowe’s estate claimed that in the administration account of Titus Stowe the sum of $2,300.00, instead of $2,200.00, should be charged on account of the sale of said farm. The case came into County Court oin appeal, and was heard by the Court on an agreed statement of facts.
It appeared that under due authority from the Prqbate Court said Titus, as such administrator, made a cash sale for $2,300.00 of the farm in question to his brother, Warner Stowe. That Titus delivered the deed of the farm to Warner, and that Warner at the same time handed to Titus a bank book good for $1,500.00, and a bag which Warner said contained $800.00 in gold; that Titus took the bag, without counting the gold and without opening the bag, and that he kept it unopened for a day or two, when he took it to a Savings Bank for the purpose of depositing its contents; that the bag was then opened and found to contain only $700.00; that Titus died shortly afterwards, and that $2,200.00 instead of $2,300.00 was all that was ever actually received by Titus for the farm. It did not appear that Titus said anything to Warner, about the shortage, but on a book kept by Titus as administrator was found an entry in his own hand-writing charging Warner with $100.00 “ to error in counting gold to pay for farm.” It was agreed that the estate of Israel Stowe was solvent, that Warner was an heir, and that his distributive share would exceed $100.00 above any orders accepted by the administrator. The Court rendered a judgment by which the estate of Titus Stowe was made chargeable in the sum of $2,300.00 on account of' the farm transaction. To this judgment the plaintiff excepted.
*117We think that the estate of Titus Stowe was properly chargeable with the full cash price for which the farm in question was sold. This cash price must in fairness be considered the proceeds of the sale. See V. S. 2406. It does not, however, follow from this conclusion that the administrator of Titus Stowe’s estate cannot collect from Warner the $100.00, if, in fact, it has not been paid.

Judgment affirmed.